Citation Nr: 1307256	
Decision Date: 03/04/13    Archive Date: 03/11/13

DOCKET NO.  10-12 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted sufficient to reopen a claim seeking entitlement to service connection for bilateral sensorineural hearing loss and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been submitted sufficient to reopen a claim seeking entitlement to service connection for tinnitus and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

S. M. Marcus, Counsel


INTRODUCTION

The Veteran served on active duty from December 1970 to December 1972.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which reopened the claims, but denied them on the merits.  The Veteran had a hearing before the Board in October 2010 and the transcript is of record.

Regardless of the RO's actions, the Board is required to consider whether new and material evidence has been received warranting the reopening of the previously denied claim. See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); see also Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims). Thus, the issue on appeal has been characterized as shown above.

The case was brought before the Board in August 2010, at which time the claims were remanded to afford the Veteran a hearing before the Board at his local RO.  A hearing having been completed, the case is once again before the Board for appellate consideration of the issues on appeal. 

The merits of entitlement to service connection for bilateral sensorineural hearing loss and tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  The VA will notify the Veteran if further action is required on his part.
FINDINGS OF FACT

1.  An unappealed September 2001 rating decision denied service connection for left ear hearing loss finding no evidence of in-service treatment or nexus to service.

2.  An unappealed June 2007 rating decision declined reopening a claim seeking service connection for left ear hearing loss, and denied service connection for right ear sensorineural hearing loss and tinnitus finding no evidence of in-service treatment or nexus to service. 

3.  Evidence received since the final June 2007 decision raises a reasonable possibility of substantiating the claims.


CONCLUSION OF LAW

The June 2007 rating decision that denied the claims for entitlement to service connection for bilateral sensorineural hearing loss and tinnitus is final, but evidence received since June 2007 in relation to the claims is new and material, and, therefore the claims may be reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.1100 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In general, in order to prevail on the issue of service connection the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for chronic disorders, such as sensorineural hearing loss, when manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

The Veteran originally sought entitlement to service connection for left ear hearing loss only, which was denied in a September 2001 rating decision.  At that time, the service treatment records do not indicate any complaints or treatment for left ear hearing loss and no medical professional had otherwise linked current left ear hearing loss to his military service.

Thereafter, the Veteran sought entitlement to service connection for bilateral sensorineural hearing loss and tinnitus, which was denied in a June 2007 rating decision.  Once again, the RO found no evidence of in-service complaints or treatment for hearing loss or tinnitus and no medical evidence linking these diagnoses to service.

The evidence at that time included service treatment records, showing a December 1970 entrance hearing examination within normal limits, but the November 1972 separation examination did reveal some hearing loss defect on the left ear at 2000 Hertz (i.e., the left ear hearing acuity was measured to be 25 decibels at 2000 Hertz).  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding defective hearing is characterized by hearing acuity greater than 20 decibels).  Post-service treatment records were also of record, but not until decades after service and largely silent with respect to hearing loss and tinnitus.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of a RO decision to initiate an appeal by filing a notice of disagreement (NOD) with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.201, and 20.302(a). 

The Veteran never appealed the 2007 rating decision.  Indeed, no correspondence was received within one year following the RO's notification of the June 2007 denial.  Accordingly, the June 2007 rating decision is considered final.

Rather, the Veteran re-filed his claim in 2009 indicating he was fired from a job in 1974 because of his hearing loss. 

Potentially relevant evidence received since the June 2007 decision includes: (1) a 1974 occupational examination revealing diagnosis of left ear sensorineural hearing loss; (2) VA outpatient treatment records; (3) records associated with his grant of Social Security Administration (SSA) disability benefits; (4) a November 2009 VA examination; and (4) his testimony before the Board in an October 2010 travel Board hearing. 

Except as provided in Section 5108 of this title, when the RO disallows a claim, the claim may not thereafter be reopened and allowed and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  "New evidence" means evidence not previously submitted to agency decision makers, and "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a),

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The Veteran contends he has suffered with hearing loss and tinnitus since service and attributes his hearing loss to in-service noise exposure working around guns, tanks, and large engines. 

The RO denied the Veteran's claims in June 2007 because there was no evidence indicating the possibility of a nexus to service.

Since June 2007, the VA outpatient treatment records, VA examination, and SSA records all reveal diagnoses of hearing loss and tinnitus.  The 1974 occupational examination, a mere 1.5 years after service, diagnosed the Veteran with left ear hearing loss noting his past military history.  The Veteran testified before the Board that he suffered with hearing loss and tinnitus while in service and ever since service.

The new evidence provided could reasonably substantiate his claims and, therefore, the claims are reopened.  See Shade, 24 Vet. App. at 118.

In light of the favorable opinion here, any defect with respect to VA's duties to notify and assist is considered non-prejudicial.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  


ORDER

As new and material evidence has been submitted, the issue of entitlement to service connection for bilateral sensorineural hearing loss is reopened and to that extent the claim is granted.

As new and material evidence has been submitted, the issue of entitlement to service connection for tinnitus is reopened and to that extent the claim is granted.


REMAND

The Veteran claims he has hearing loss and tinnitus symptoms since separation from service in December 1972.  He believes he incurred hearing loss and tinnitus as a result of in-service noise exposure to guns, tanks, and large engines.

His service treatment records do not indicate any complaints or treatment for hearing loss or tinnitus.  His December 1970 entrance examination reveals audiological results within normal limits.  His November 1972 separation examination, on the other hand, reveals some hearing loss defect on the left ear at 2000 Hertz.  See Hensley, 5 Vet. App. at 157 (holding defective hearing is characterized by hearing acuity greater than 20 decibels).  Specifically, the November 1972 separation examination indicates results as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
5
/
5
LEFT
5
0
25
/
15

Even so, the Veteran was not actually diagnosed with hearing loss or tinnitus at separation.

In support of his claim, the Veteran has supplied an occupational physical dated March 1974, 1.5 years later, showing moderately severe hearing loss of the left ear.  The Veteran's military history was noted, but the examination also indicated the Veteran denied trauma to his ears.  At that time, the Veteran had been working at the Sawbrook Steel Casting Company for two months.  The Veteran testified he was fired due to failing this examination.

The Veteran was afforded a VA examination in November 2009 where the examiner noted the Veteran's in-service noise exposure and post-service occupational examination.  At that time, the examiner also noted the Veteran claimed tinnitus dating only 15 years ago.  The examiner diagnosed the Veteran with bilateral sensorineural hearing and tinnitus, but found these diagnoses not likely due to his military service because the Veteran had hearing within normal limits on entrance and separation and did not incur tinnitus until decades after service.

In contrast, the Veteran testified before the Board in October 2010 that he incurred tinnitus and hearing loss while still on active duty, which persisted since.  Also contrary to the examiner's opinion, the service treatment records clearly indicate some amount of a hearing loss deficit in the left ear within the 1972 separation examination.  The Court held in Hensley that an examination is inadequate when the examiner fails to address any shifts in auditory threshold levels from entrance to separation, even if the shifts do not in and of themselves amount to a hearing loss disability.  See Hensley, 5 Vet. App. 155.  

Here, the examiner did not address the hearing threshold shifts from entrance to separation, and more significantly, incorrectly concluded the Veteran's hearing was "normal" at separation.  That is clearly contrary to the service treatment records.  The examiner indicates the Veteran dates tinnitus back to only 15 years ago, but the Veteran in contrast testified under sworn oath that he first incurred tinnitus while still on active duty.  For these reasons, the Board finds the 2009 VA examination inadequate.   See Reonal v. Brown, 5 Vet. App. 458, 460-61 (1993) (medical opinions based on incomplete or inaccurate factual premise are not probative).  Corrective action is required.

The VA must also take this opportunity to obtain any and all missing treatment records to the extent they exist.  


Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any treatment providers and complete release forms authorizing VA to request his treatment records from any private or VA physician from whom he received treatment for his hearing loss and tinnitus since October 2009 (and not already of record).  These medical records must then be requested, to include VA outpatient treatment records from October 2009 to the present, and the RO/AMC should specify that actual treatment records, as opposed to summaries, are needed.  All efforts to obtain these records, including follow-up requests, if appropriate, should be fully documented.

2.  After obtaining the above records, to the extent available, schedule the Veteran for a VA audiological examination to ascertain whether it is at least as likely as not (50 percent probability or greater) that any diagnosed hearing loss and/or tinnitus is attributable to in-service noise exposure working with tanks and guns.  Noise exposure may be presumed in rendering the opinion.

The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner. 

The examiner's attention is specifically directed to the Veteran's contentions of continuity of symptoms since 1972; a November 1972 separation examination indicative of some left ear hearing loss defect at 2000 Hertz; and a 1974 occupational hearing test indicative of left ear hearing loss; and a November 2009 VA examiner opining hearing loss and tinnitus is not likely related to service.

The examiner must provide a complete rationale for any opinion provided, whether the opinion is favorable or unfavorable to the claim reconciling all conflicting medical evidence.

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made. 

3.  Then, readjudicate the claims.  If the claims remain denied, issue a supplemental statement of the case (SSOC) to the Veteran and his representative, and they should be given an opportunity to respond, before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


